deFURIA, J.,
There is before the court defendants’ preliminary objections to the complaint.
*306The complaint alleges plaintiffs, residents of the state of New Jersey, contracted to buy certain real estate situate in Montgomery County. Defendant owners are partners and reside in Montgomery County. The transaction was consumated through the real estate agency of defendant Agnew, who maintains his offices in Delaware County.
All of defendants’ objections relate to venue. Venue under circumstances before us is governed by Pa. R.C.P. 1006(c), “An action to enforce a joint or several liability against two or more defendants, . . ., may be brought against all defendants in any county in which the venue may be laid against any one of the defendants,” and Pa. R.C.P. 2130(a), “Except as otherwise provided by Subdivision (c) of this rule, an action against a partnership may be brought in and only in a county where the partnership regularly conducts business, or in the county where the cause of action arose or in a county where a transaction or occurrence took place out of which the cause of action arose.”
Under the rules above cited, this action may be brought in the county where a transaction or occurrence took place out of which the cause of action arose, and, where one of the defendants may be served: P. V. Enterprises, Inc. v. Pitts, 44 D. & C. 2d 69 (1968); Craig v. W. J. Thiels & Sons, Inc., 395 Pa. 129, 149 A.2d 35 (1959).
We find that Agnew, as agent for the owners, prepared and signed the agreement of sale, and did other acts in furtherance of the sale in Delaware County. Consequently, the preliminary objections must be dismissed.
ORDER
And now, this January 29, 1971, the preliminary objections of defendants are denied and dismissed.
Robert W. Devious, of Duane, Morris & Heckscher, for accountant.
James L. Price, Special Assistant Attorney General, for Commonwealth.
Samuel Fessenden, of Montgomery, McCracken, Walker & Rhoads, for beneficiaries.